NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0657n.06

                                         Case No. 16-5252

                          UNITED STATES COURT OF APPEALS
                                                                                         FILED
                                                                                   Dec 06, 2016
                               FOR THE SIXTH CIRCUIT
                                                                               DEBORAH S. HUNT, Clerk


MIGUEL SOTO,                                           )
                                                       )
       Petitioner-Appellant,                           )
                                                       )         ON APPEAL FROM THE
v.                                                     )         UNITED STATES DISTRICT
                                                       )         COURT FOR THE WESTERN
RANDY WHITE, Warden                                    )         DISTRICT OF KENTUCKY
                                                       )
       Respondent-Appellee.                            )

                                                                                     OPINION


BEFORE: McKEAGUE, KETHLEDGE, and STRANCH Circuit Judges.

       PER CURIAM. Miguel Soto filed a petition for writ of habeas corpus under 28 U.S.C.

§ 2254 in which he asserts claims of juror bias and denial of the right to self-representation in

violation of the Sixth and Fourteenth Amendments to the U.S. Constitution.

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) provides relief to a

habeas petitioner if the state-court decision was “contrary to, or involved an unreasonable

application of, clearly established Federal Law, as determined by the Supreme Court.” 28 U.S.C.

§ 2254(d). If fair minded jurists could disagree as to the correctness of the state court’s decision,

then Soto would not be entitled to relief. Harrington v. Richter, 562 U.S. 86, 102 (2011). The

district court found that Soto failed to meet his burden of showing the Kentucky Supreme Court

unreasonably applied federal law on both of his claims. R. 23, Dist. Ct. Op., PID 139, 141.
Case No. 16-5252
Miguel Soto v. Randy White

       This court reviews the district court’s legal conclusions de novo and any factual findings

for clear error. Magna v. Hofbauer, 263 F.3d 542, 546 (6th Cir. 2001). Having duly considered

the district court’s opinion in light of Soto’s appellate arguments, we find no error.       His

arguments are unavailing and are fairly and adequately addressed in the magistrate court’s

review and recommendation as fully adopted by the district court. To issue another opinion

reiterating the analysis would be duplicative and unnecessary. Accordingly, we AFFIRM the

district court’s order denying Soto’s habeas corpus petition on these two claims.




                                               -2-